Citation Nr: 0525838	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-16 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that denied service connection for 
dislocation, right hip joint, posterior femoral head, and 
denied service connection for a low back condition and a left 
hip condition.  The veteran perfected a timely appeal of 
these determinations to the Board.

During the course of this appeal, the veteran's claims file 
was transferred to the Oakland, California regional office.

In May 2005, the veteran and his spouse, accompanied by the 
veteran's representative, testified at a hearing conducted 
before the undersigned Veteran's Law Judge at the local 
regional office.  

The issues of entitlement to service connection for a right 
hip disability and a low back condition are addressed in the 
REMAND portion of the decision below and  are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
August 1951 to August 1953.

2.	During the May 2005 hearing before the Board, prior to 
the promulgation of a decision in the appeal, the Board 
received notification from the appellant that a withdrawal of 
the veteran's left hip appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202, 20. 204 (2004).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2003).  The appellant has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the left hip 
appeal and it is dismissed.


ORDER

The appeal concerning service connection for a left hip 
disability is dismissed.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims for a right hip disability and a 
low back condition must be remanded for further action.

In May 2005 argument before the Board, the veteran identified 
pertinent outstanding records of the veteran's treatment that 
have not been associated with the claims folder.  These 
include treatment records from Dr. Watson dated from 1989 
into the 1990s.  The veteran also identified records of his 
chiropractor, Dr. Little, dated from 2000 to the present, 
which have not been associated with the veteran's file.  In 
addition, the Board notes that the RO attempted to obtain 
records of the veteran's treatment at the Letterman Army 
Hospital in San Francisco dated in 1952 and 1953.  There is 
no evidence in the veteran's file that this request was 
answered or followed up on.  And finally, the Board notes 
that the veteran has received treatment recently for his 
conditions at the Fresno, California, VA Medical Center.  

Based on the foregoing, the Board finds that this matter must 
be remanded for further development.  In this regard, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
to be constructively in the possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain 
these outstanding VA and private records.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In addition, the Board notes that the January 2004 VA 
examination afforded the veteran in connection with his 
claims contains opinions regarding the veteran's conditions.  
These opinions include an opinion regarding a nexus between 
the veteran's in-service right hip injury and his current 
right hip condition, and an opinion regarding the veteran's 
back condition as secondary to the veteran's right hip 
disability.  There is, however, no opinion offered regarding 
a direct connection between the veteran's low back condition 
and the injury that he sustained in service.  Also, 
additional medical records associated with the claims file, 
from Drs. Watson and Little or Letterman Army Hospital, may 
shed additional light on the veteran's conditions and may 
impact the evaluation.  

The Board therefore concludes that, upon remand, the RO 
should arrange for the veteran's claims folder to be reviewed 
by the examiner who prepared the January 2004 examination 
report (or a suitable substitute if that examiner is 
unavailable), for the purpose of preparing an addendum that 
addresses whether the veteran's current conditions, including 
his low back condition, are directly related to or had their 
onset during service.  Specifically, the examiner should 
comment on whether the veteran's in-service fall, which 
resulted in a right hip injury, also affected the veteran's 
back, resulting in his current low back problems.  Pursuant 
to the VCAA, such an examination is necessary to adjudicate 
this claim.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associated with the veteran's claims 
file, that have treated him since service 
for his back and right hip condition.  
This should specifically include 
examination and treatment records of Dr. 
Watson and Dr. Little, and any records of 
the Fresno, California, VA Medical Center 
dated since October 2001.  The RO should 
also follow up on the request for records 
from Letterman Army Hospital in San 
Francisco dated in 1952 and 1953 related 
to treatment for the veteran's hip and 
back.  The aid of the veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing. 

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
January 2004 VA examination report (or a 
suitable substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's current conditions, 
including his low back condition, are 
directly related to or had their onset 
during service.  All necessary special 
studies or tests should be accomplished.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any back 
and hip conditions found to be present.  
If the examiner diagnoses the veteran as 
having back or right hip conditions, 
including arthritis, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
disabilities were caused by or had their 
onset during service, or if arthritis is 
diagnosed, within one year of service.  
Specifically, the examiner should comment 
on whether the veteran's in-service fall, 
which resulted in a right hip injury, 
also affected the veteran's back, 
resulting in his current low back 
problems.  In this regard, the examiner 
should comment on the veteran's 
statements that he has had problems and 
pain in his back and hip nearly 
continuously since his accident in the 
service.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

3.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claims in light of all relevant 
evidence and governing legal authority 
and precedent.  In the event the decision 
remains adverse to him, the veteran must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


